DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Response to Arguments
Applicant’s arguments and amendments, filed 09/16/2020, with respect to the previous specification objections have been fully considered and are persuasive.  The previous specification rejections have been withdrawn. 

Applicant’s arguments and amendments, filed 09/16/2020, with respect to the previous 35 USC §112(d) rejections have been fully considered and are persuasive.  The 35 USC §112(d) rejections have been withdrawn. 

Applicant’s arguments, filed 09/16/2020, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
On pp. 19-20, “Ar-5” appears twice. The second instance should read “Ar-6”.  
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:
“Ar-5” appears twice. The second instance should read “Ar-6”.  
Appropriate correction is required.

Note
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 29 recites “an electroluminescent device comprising the host or matrix material according to claim 15…” “…employed as a material for phosphorescent or fluorescent emitters, an electron-blocking or exciton-blocking material, a hole-blocking material, or an electron-transport material.”
However, claim 15 notes that the host or matrix material is for a light-emitting layer. Hence, it is unclear whether or not the preamble limits the material to the light-emitting layer or not. Hence, it is unclear whether applicant wishes to still claim the material for use in other layers or not.

Claim Rejections - 35 USC § 102
Claims 15-18, 24, and 29-31 are rejected under 35 U.S.C. 102(a)(1)( and 102(a)(2) as being anticipated by Ogiwara, et al., US 2012/0119196 A1.

Claim 15. Ogiwara teaches a host or matrix material (at least compounds E-2, E-7; compounds are host in the emissive layer; see ¶106):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Compounds are represented by Formulae (1) and (2):
Wherein X is O,
Ars is N/A (p=0),
Ar is a benzofluoranthenyl group (condensed aryl group having 20 ring atoms; per applicant’s remarks filed 06/30/2020, “the feature ‘with the proviso that Ar does not comprise fluoranthene’ precludes a substituted or unsubstituted fluoranthene. However, it does not preclude ring fusion such as benzofluoranthene.” Examiner noted this in the interview on 10/20/2020),
R0, R1, and R3 are H, two R2 are alkenyl groups form an aromatic ring system with each other
m, n, are 0 to 3, r is 0 or 2, depending on structure, above,
p is 0,
q is 0 to 3,
s is 0 or 2, depending on structure, above.

Claim 16. Ogiwara teaches the compound according to claim 15, wherein p is 0.

Claim 17. Ogiwara teaches the compound according to claim 15, wherein the compound is a compound of Formula (2-1), where the symbols and indices used have the same meanings as given in claim 15.



Claim 24. Ogiwara teaches the compound according to claim 15. While claim 24 further limits R0, it does not require that the compound contains a group having R0, hence the above compounds still meet all the limitations of claim 24.

Claim 29. Ogiwara teaches an organic electroluminescent device comprising the host or matrix material according to claim 15 is employed as a material for phosphorescent or fluorescent emitters (see ¶106).

Claim 30. Ogiwara teaches the host or matrix material according to claim 15, wherein the host or matrix material is used for phosphorescent or fluorescent emitters (see ¶106).

Claim 31. Ogiwara teaches the host or matrix material according to claim 15, wherein the host or matrix material is used for phosphorescent or fluorescent emitters (see ¶106).

Claim Rejections - 35 USC § 103
Claims 15-24 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara, et al., US 2012/0119196 A1, in view of Yamamoto, et al., US 2013/0306960 A1.

Claim 15. Ogiwara teaches a host or matrix material (at least compound E-5):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Ogiwara compound is not represented by claimed Formula (1), in that Ar is a fluoranthene group, while the claims require Ar does not comprise fluoranthene.
Yamamoto teaches compounds for OLEDs; like Ogiwara’s compounds, the compounds are host materials in the emitting layer (see ¶95). Yamamoto teaches hosts represented by Formula (I), which overlaps with Ogiwara’s Chemical Formula 1 (see ¶84), and a variety of compounds having this formula (see compounds 1-7 to 1-10 at ¶103). Yamamoto further teaches that is preferred that the hosts are asymmetric with respect to the 2,7-disubstituted naphthalene ring, as lifetimes and other properties are improved (see ¶135); Yamamoto suggests asymmetry prevents crystallization of the light emitting layer (see ¶19). Because Yamamoto’s teaching applies to Ogiwara’s Chemical Formula 1, which is symmetric, it is arguably applicable to Ogiwara’s Chemical Formula 2, which is also symmetric, and the compounds represented by Ogiwara’s Chemical Formula 2, including compound E-5. As condensed aromatic hydrocarbon rings which are paired with fluoranthene or benzofluoranthene, Yamamoto see ¶103), which overlaps with aryl groups taught by Ogiwara (see compounds @ ¶125).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one of Ogiwara’s fluoranthene groups with a chrysene, benzochrysene, or phenanthrene group, in order to introduce asymmetry, which prevents crystallization of the light emitting layer and can improve lifetimes and other properties (in this case, because Yamamoto teaches this is applicable to compounds with a 2,7-disubstituted naphthalene ring, and Ogiwara teaches symmetric compounds with a 2,7-disubstituted naphthalene ring, and symmetric compounds with a disubstituted dibenzofuran ring, it would be expected that if the teachings re: asymmetry are applicable to the 2,7-disubstituted naphthalene ring, they could also be applicable to the disubstituted dibenzofuran ring).
This suggests the following compounds represented by formula (1):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Wherein X is O,
Ars is N/A (p=0),
Ar is a chrysene, benzochrysene, or phenanthrene (condensed aryl group having 14 to 22 ring atoms),
R0, R1, R2, and R3 are H,
m, n, r, are 0 to 3,
p is 0,
q is 0 to 3,
s is 0 to 2.

Claim 16. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein p is 0.

Claim 17. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1), where the symbols and indices used have the same meanings as given in claim 15.

Claim 18. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1-4), where the symbols and indices used have the same meanings as given in claim 15.

Claim 19. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1-4-c), where the symbols and indices used have the same meanings as given in claim 15.

Claim 20. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein Ar is chrysene or phenanthrene.



Claim 22. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein R1, R2, and R3 are H.

Claim 23. Modified Ogiwara teaches or suggests the compound according to claim 15, wherein R1, R2, and R3 are H.

Claim 24. Modified Ogiwara teaches or suggests the compound according to claim 15. While claim 24 further limits R0, it does not require that the compound contains a group having R0, hence the above compounds still meet all the limitations of claim 24.

Claim 29. Modified Ogiwara teaches or suggests an organic electroluminescent device comprising the host or matrix material according to claim 15 is employed as a material for phosphorescent or fluorescent emitters (see ¶106).

Claim 30. Modified Ogiwara teaches or suggests the host or matrix material according to claim 15, wherein the host or matrix material is used for phosphorescent or fluorescent emitters (see ¶106).

see ¶106).

Claims 15-18, 20-24, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Balaganesan, et al., US 2014/0163233 A1.

Claim 15. Balaganesan teaches a host or matrix material (at least compounds A3, A4, B3, B4, C3, C4, D3, D4, E3, E4, F3, F4, G3, G4, H3, H4; A3 and A4 are shown below as representative; compounds may be host of a light-emitting layer in combination with a fluorescent or a phosphorescent emitter; see ¶¶24-25):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Balaganesan’s compound is not represented by claimed Formula (2), in that Ar is an aryl group having 6 aromatic ring atoms, while the claims require Ar is a condensed aryl group having 14 to 40 aromatic ring atoms, or, Ar is formula Ar-1, e.g., a biphenyl group.
However, Balaganesan teaches that, in general, the compound is represented by Formula II or VI or X (see ¶18), where one of R5 and R7 is phenyl. Balaganesan teaches that R1 to R7 share the same definition, and may be aryl or heteroaryl in general. In 2 may be phenyl (see A2 @ ¶40), in addition to phenanthrenyl, anthracenyl, triphenylenyl, pyrenyl, and perylenyl (see A9 to A15). Hence, Balaganesan teaches that aryl may include at least the aforementioned compounds, and therefore, suggests that these would be suitable substituents for R5 and R7, as they share the same definition for R2.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the phenyl group in the above compounds with one of phenanthrenyl, anthracenyl, triphenylenyl, pyrenyl, and perylenyl, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group for another, with reasonable expectation of success suggested by their suggested equivalency in terms of R1 to R7, and their use in specific compounds). See MPEP §2143 B.
This suggests the following compounds (plus the compounds with corresponding B-, C-, D-, E-, F-, G-, and H- compounds):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Wherein X is S,
Ars is N/A (p=0),
Ar is a phenanthrenyl, anthracenyl, triphenylenyl, pyrenyl, and perylenyl (condensed aryl group having 14 to 24 ring atoms
R0, R1, and R3 are H, R2 is on two occurrences phenyl, and on two occurrences alkenyl, where two or more adjacent substituents are bound to form an aromatic ring system,
m, n, r, are 0 to 3,
p is 0,
q is 2 or 4, depending on structure,
s is 0 to 2.

Claim 16. Modified Balaganesan teaches or suggests the compound according to claim 15, wherein p is 0.

Claim 17. Modified Balaganesan teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1), where the symbols and indices used have the same meanings as given in claim 15.

Claim 18. Modified Balaganesan teaches or suggests the compound according to claim 15, wherein the compound is a compound of Formula (1-1-3), where the symbols and indices used have the same meanings as given in claim 15.

Claim 20. Modified Balaganesan teaches or suggests the compound according to claim 15, wherein Ar is anthracenyl, phenanthrenyl, triphenylenyl, pyrenyl, and perylenyl.



Claim 22. Modified Balaganesan teaches or suggests the compound according to claim 15, wherein R1 and R3 are H, and R2 is phenyl (aromatic ring system having 6 aromatic ring atoms; see compounds F3, F4).

Claim 23. Modified Balaganesan teaches or suggests the compound according to claim 15, wherein R1 and R3 are H, and R2 is phenyl (aromatic ring system having 6 aromatic ring atoms; see compounds F3, F4).

Claim 24. Modified Balaganesan teaches or suggests the compound according to claim 15. While claim 24 further limits R0, it does not require that the compound contains a group having R0, hence the above compounds still meet all the limitations of claim 24.

Claim 29. Modified Balaganesan teaches or suggests an organic electroluminescent device comprising the host or matrix material according to claim 15 is employed as a material for phosphorescent or fluorescent emitters (see ¶25).

Claim 30. Modified Balaganesan teaches or suggests the host or matrix material according to claim 15, wherein the host or matrix material is used for phosphorescent or fluorescent emitters (see ¶25).

see ¶25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721